NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   JOHN WATSON,
                      Petitioner

                            v.

         FEDERAL BUREAU OF PRISONS,
                   Respondent
             ______________________

                       2017-1979
                 ______________________

    Petition for review of an arbitrator's decision in No.
14-57399-A by Joseph M. Sharnoff.
                  ______________________

                     SUA SPONTE
                 ______________________

   Before DYK, MOORE, and O’MALLEY, Circuit Judges.
PER CURIAM.
                       ORDER
    The government argues that we lack jurisdiction be-
cause this is a mixed case including discrimination
claims. While petitioner submits that he abandoned his
discrimination claims, the court has determined that this
appeal still presents at least claims of violations of the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. Such
2                                            WATSON   v. BOP



appeals are known as mixed cases. Perry v. Merit Sys.
Protection Bd., 137 S. Ct. 1975, 1979 (2017). The Su-
preme Court’s decision in Perry makes clear that, for
mixed cases, jurisdiction lies in district court, not in the
Federal Circuit. Id. Therefore, we conclude that we lack
jurisdiction and the transfer of this case is appropriate
pursuant to 28 U.S.C. § 1631.
     IT IS ORDERED THAT:
     This appeal is transferred to the United States Dis-
trict Court for the Northern District of West Virginia
pursuant to 28 U.S.C. § 1631.


                                  FOR THE COURT

    June 12, 2018                  /s/ Peter R. Marksteiner
         Date                       Peter R. Marksteiner
                                    Clerk of Court